Citation Nr: 0808894	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) rating for healed 
scar, left eye, post-iridectomy for prolapse of the iris 
through corneal laceration with cataract formation on a 
schedular or extraschedular basis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

The Board notes that in a May 2004 letter, the veteran 
discusses a possible vision impairment in his right eye, to 
include as secondary to his service-connected left eye.  This 
matter is referred to the RO for appropriate action.  

In July 2005 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's visual acuity in his left, has, at worst, been 
correctable to 20/40 with 20/20 in the right eye, and his 
left eye is not aphakic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
healed scar, left eye, post-iridectomy for prolapse of the 
iris through corneal laceration with cataract formation have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.75, 4.83a, 4.84a, 
Diagnostic Code (DC) 6027 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that the veteran was originally awarded 
service connection for his left eye disability in an 
unappealed rating decision of November 1969.  In December 
2001 the veteran filed a claim for an increased rating.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's service-connected left eye disability is 
currently evaluated noncompensably under 38 C.F.R. § 4.84a, 
Diagnostic Code 6027. Under that code, traumatic cataracts 
are rated as follows: if preoperative, then they are rated 
based on impairment of vision; and if postoperative, 
traumatic cataracts are rated based on impairment of vision 
and aphakia.

The record reflects that the veteran's service-connected left 
eye has undergone operative procedures.  Based on impairment 
of vision under DC 6027, a non-compensable evaluation is 
warranted when there is 20/40 visual acuity in each eye. When 
one eye has visual acuity of 20/40, a 10 percent evaluation 
requires visual acuity of 20/50 in the other eye. Diagnostic 
Codes 6079 and 6078 (2007).  Where service connection is in 
effect for only one eye, as here, the visual acuity in the 
nonservice-connected eye is considered to be normal (20/40 or 
better) unless there is blindness in that eye. See Villano v. 
Brown, 10 Vet. App. 248 (1997); see also 38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, 4.14, 4.78.  While 38 
U.S.C.A. § 1160, implemented at 38 C.F.R. § 3.383 (2002), 
underwent revision on December 6, 2002 during the course of 
the veteran's appeal, the changes are not relevant to the 
issue at bar and need not be discussed.  Based on aphakia 
under DC 6027, a 30 percent rating is warranted where aphakia 
is present, either bilaterally or unilaterally.

Based on a thorough review of the record, the Board finds 
that the evidence is against the veteran's claim for a 
compensable evaluation for healed scar, left eye, post-
iridectomy for prolapse of the iris through corneal 
laceration with cataract formation. The evidence of record 
simply does not show that the veteran's service-connected 
left eye has best corrected visual acuity or aphakia that 
would warrant a compensable evaluation.

In a February 2006 VA examination the veteran's corrected 
visual acuity in the right eye was 20/20 and 20/40 in the 
left eye with near vision of 20/20 in both eyes.  The 
examiner found the veteran's left eye is not aphakic.  
Aphakia is the absence of the lens of the eye.  See Dorland's 
Illustrated Medical Dictionary, 30th Edition,
p. 114.  The examiner noted the veteran has his natural lens 
on the left eye.  The Board finds that this examination 
report is sufficient to rate the veteran's visual disability 
as visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses under 38 C.F.R. § 
4.75.  In a May 2002 VA examination the veteran's corrected 
visual acuity was 20/20 in both eyes and the examiner noted 
the veteran has his lens in the left eye.

Private medical records from Walter Smithwick, IV, M.D. also 
do not support an increased rating under DC 6027.  In a May 
2006 report the veteran's corrected visual acuity was 20/20 
on the right and 20/25 on the left.  In a January 2003 report 
the veteran displayed 20/20 vision in the right eye and 20/30 
vision in the left.  In March 2004 his vision was 20/20 in 
the right eye and 20/40 in the left.  The January 2003 and 
March 2004 reports do not indicate whether these measurements 
are of the veteran's corrected or uncorrected vision.  

Based on this evidence, the veteran's visual impairment and 
lack of aphakia cannot support an increased rating under DC 
6027.  

The Board is cognizant of and sympathetic to the veteran's 
strenuous contentions throughout the appeal that his true 
disability lies in the fact that his left pupil is quite 
dilated and interferes with his ability to focus the eye, is 
extremely sensitive to light, and causes reduced visual 
acuity in normal conditions outside the controlled 
environment of the examination room.  Despite these 
contentions, the veteran's disability does not meet the level 
of impairment necessary for a compensable rating under DC 
6027.  The Board has reviewed the possibility of an analogous 
rating under 38 C.F.R. § 4.20 but the rating schedule does 
not provide any "closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous" by 
which the veteran could be rated.  The code is clear that 
conjectural analogies are to be avoided.  The Board cannot 
find that an analogous rating is possible in this 
circumstance.  

In addition, the Board must find that there is insufficient 
evidence of unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2007).  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, 
there is no evidence of the impact of the veteran's left eye 
disability on employment, and there is no evidence of 
hospitalizations connected to the disability.  On remand, the 
Board specifically sought to obtain any evidence that would 
support an extraschedular rating, and while the veteran's 
candor in his response is appreciated, unfortunately, it is 
not supportive in this regard.  In an October 2005 letter the 
veteran stated his employment is not affected by his 
disability and there is no restriction on his driver's 
license.  The veteran's disability does present an unusual 
circumstance, but in the absence of any evidence supporting a 
marked interference with employment or periods of 
hospitalization, extraschedular consideration is not 
warranted.  For all of the above reasons, the veteran's claim 
must be denied.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2002 and April 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of April 2004 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession. VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the April 2002 and 
April 2004 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the February 2007 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's multiple letters describing his 
difficulties with driving at night and the general impact of 
his eye disability on his daily life.  These statements with 
specific examples indicate an awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
is aware that his eye disability is rated under diagnostic 
codes that require specific measurements in order for a 
higher rating to be awarded.  In fact, the veteran has 
contended throughout the record that although his visual 
impairment is not significant enough to warrant a compensable 
rating under the rating schedule, his light sensitivity 
should be considered in evaluating his condition.  Moreover, 
the July 2002 rating decision includes a discussion of the 
rating criteria utilized in the present case, as do the 
statement of the case and the supplemental statement of the 
case.  As such, the veteran is aware of the requirements for 
an increased evaluation pursuant to the applicable diagnostic 
criteria, and the second notification requirement of Vazquez-
Flores is satisfied.
        
As for the third element, the April 2006 supplemental 
statement of the case contains discussion pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  Although this information is contained in a 
supplemental statement of the case rather than a notice 
letter, the Board finds a reasonable person could be expected 
to understand from this that this information guides the 
disability rating assigned.  Moreover, the veteran has shown 
actual knowledge of this element by strenuously arguing 
throughout his appeal that he should receive a higher rating 
based on the nature of his condition, the severity of his 
symptoms, and its impact on his life.  This directly 
satisfies the third notification element of Vazquez-Flores.

As to the fourth element, the April 2004 letter informs the 
veteran that VA will help him in obtaining records relevant 
to his claim not held by a federal agency, including records 
from state or local governments, private doctors or 
hospitals, or current or former employers.  Moreover, the 
veteran has submitted private medical records and has 
discussed the possibility of submitting employment records, 
although ultimately concluding they would not be of support 
to his claim because his job does not involve night driving.  
As such, the April 2004 letter and the veteran's submissions 
satisfy the fourth notification element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded the opportunity for a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  The veteran was 
afforded VA examinations in February 2006 and May 2002.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

A compensable evaluation for healed scar, left eye, post-
iridectomy for prolapse of the iris through corneal 
laceration with cataract formation is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


